     Case 3:20-cr-00389-DCG Document 20 Filed 02/12/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION
                                                                                         r.
                                                                                        FR    12   A9   8:   c


UNITED STATES OF AMERICA                           §

v.                                                 §            NO. EP-20-CR-00389-DCG
                                                   §
PATRICK WOOD CRUSIUS                               §
                                                   §


                                             [I)   1 I) I


        Before the Court is a "Motion to Prevent Defendant from Appearing in Court Shackled

and in Jail Clothing," filed by Defendant Patrick Wood Crusius. (ECF No. 12). Through this

motion, Defendant seeks a court order "to preclude [Defendant] from being paraded in public

and compelled to appear in court in jail clothes and restrained in shackles, handcuffs, manacles,

leg irons, stun belts, and similar restraints (collectively referred to   . . .   as 'shackles')." Id. The

Government opposes this motion on the basis of "legitimate public safety and security issues

     given the nature of the alleged offenses with which the Defendant is charged." (ECF No.

17). As this motion was filed on the eve            of Defendant's initial appearance before the

undersigned, the Court construes the motion to be limited to hearings before the undersigned

and so limits the instant Order.

        The Fifth Circuit has stated that:

                We begin with the threshold premise that an accused is presumed
                innocent and, as such, is entitled to all of the trappings of
                innocence during trial. United States v. Theriault, 531 F.2d 281
                (5th Cir.), cert. denied, 429 U.S. 898 (1976). For example, the
                state may not compel an accused to appear before the juiy in
                prison garb. Estelle v. Williams, 425 U.S. 510 (1976). The
                Supreme Court also has instructed that certain practices, such as
                shackling, pose a threat to thefact-finding process and are to be
                closely scrutinized. Holbrook v. Flynn, 475 U.S. 560 (1986).



                                                    1
     Case 3:20-cr-00389-DCG Document 20 Filed 02/12/20 Page 2 of 3




United States v. Nicholson, 846 F.2d 277, 279 (5th Cir. 1988) (emphasis added).

           However, the Court has the "obligation to protect the court and its processes, and to

attend to the safety and security of those in the courtroom." Id. (citing Holbrook, 475 U.S. 560;

Illinois   v.   Allen, 397 U.S. 337 (1970)). "This balancing of competing interests is entrusted to

the sound discretion of the trial court." Id. (citing Mays v. Estelle, 610 F.2d 296 (5th Cir. 1980);

Theriault, 531 F.2d 281). Although the law forbids the "routine use of visible shackles during

the guilt phase," except under "extreme and exceptional cases" involving security and peace in

the tribunal, the English authorities on this rule, which traditionally has been followed by

American courts, "recognized that the rule did not apply at 'the time of arraignment,' or like

proceedings before the judge." Deck v. Missouri, 544 U.S. 622, 626 (2005). Certainly, a review

of the relevant case law shows an overwhelming focus on visible shackling in front of a jury.

           Defendant in this case has been charged by indictment with ninety counts of extremely

violent offenses, including forty-five counts of a hate crime. See (ECF No. 1). The Court

anticipates that the courtroom will be crowded. Accordingly, in accordance with its obligation

to ensure the security and order of the courtroom and within the discretion afforded to it, the

Court finds it appropriate that Defendant be restrained at his initial appearance and any other

pretrial hearing before the undersigned, using the customary restraints used by the United States

Marshals under the circumstances.1

           As for Defendant's request to appear in clothing other than his jail attire, finding no

opposition from the government nor persuasive authority to deny such a request in this instance,


1
  The Court notes that the District Court has already granted, on the basis that such procedures are already in place,
Defendant's unopposed "Motion to Require Private Transportation to and from the Courtroom and to Preclude the
Government from Exposing Mr. Crusius to Public View During Transportation" (ECF No. 13). (ECF No. 19).
Accordingly, to the extent Defendant's argument in the instant motion relies on exposure to the public during
transportation, the Court deems such concerns moot.

                                                          2
    Case 3:20-cr-00389-DCG Document 20 Filed 02/12/20 Page 3 of 3




the Court will allow. Defendant to appear in suitable clothing other than jail attire if it is made

available to him by someone on his behalf. The Court, however, reserves the right to enforce

an appropriate courtroom dress code to preserve the respect and order befitting these judicial

proceedings. Accordingly,

       IT IS ORDERED that Defendant's "Motion to Prevent Defendant from Appearing in

Court Shackled and in Jail Clothing" (ECF No. 12) is DENIED IN PART and GRANTED IN

PART. It is DENIED as to Defendant's request to appear at pretrial hearings before the

undersigned without appropriate restraints. It is GRANTED as to Defendant's request to appear

at pretrial hearings before the undersigned in suitable clothing other than his jail attire   if it is

made available to him by someone on his behalf.

               SIGNED and ENTERED this                fr      day of February, 2020.




                                                     MIGUELU. TOR1ES
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
